                              Case 15-30234-RAM                  Doc         Filed 04/20/20           Page 1 of 10
  Fill in this information to identify the case:
                        IZAIDA ALTAMIRANO AKA ISAIDA
  Debtor 1              ALTAMIRANO AKA IZAIDA C. ALTAMIRANO
  Debtor 2
  (Spouse, if filing)


  United States Bankruptcy Court for the Southern District of Florida
                                                                        (state)
  Case number           15-30234-RAM



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                              12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

                           Deutsche Bank National Trust Company, as Trustee, in
                           trust for the registered holders of Morgan Stanley ABS
 Name of                   Capital I Inc. Trust 2004-HE1, Mortgage Pass-Through
 creditor:                 Certificates, Series 2004-HE1                                Court claim no. (if known): #1

  Last 4 digits of any number you use to                                                Date of payment change:
  identify the debtor’s account: 9190
                                                                                        Must be at least 21 days after date       06 /01 /2020
                                                                                        of this notice

                                                                                        New total payment:                         $ 916.29
                                                                                        Principal, interest, and escrow, if any



  Part 1:         Escrow Account Payment Adjustment

  1.    Will there be a change in the debtor’s escrow account payment?
             No
             Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                  the basis for the change. If a statement is not attached, explain why: __________________________________________
                  _________________________________________________________________________________________________

                    Current escrow payment: $    357.42                           New escrow payment: $     390.97

  Part 2:         Mortgage Payment Adjustment

  2.    Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's variable-rate
        account?
             No
             Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                  attached, explain why: ______________________________________________________________________________
                  _________________________________________________________________________________________________

                    Current interest rate: _______________%                           New interest rate: _______________%

                    Current principal and interest payment: $ _____________           New principal and interest payment: $ ___________

  Part 3:         Other Payment Change

  3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
             No
             Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                 agreement. (Court approval may be required before the payment change can take effect.)

                    Reason for change: ____________________________________________________________________________

                    Current mortgage payment: $ _______________                   New mortgage payment: $ _______________




Official Form 410S1                                 Notice of Mortgage Payment Change                                                 page 1
                                   Case 15-30234-RAM                   Doc     Filed 04/20/20           Page 2 of 10
          IZAIDA ALTAMIRANO AKA ISAIDA ALTAMIRANO                                   Case Number (if known)    15-30234-RAM
 Debtor 1 AKA IZAIDA C. ALTAMIRANO

  Part 4:       Sign Here

  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.

  Check the appropriate box.

       I am the creditor.
       I am the creditor’s authorized agent.


  I declare under penalty of perjury that the information provided in this claim is true and correct to the best
  of my knowledge, information, and reasonable belief.



                   X         /s/ ReShaundra M. Suggs                                          Date    04 / 20 / 2020
                            Signature



      Print:                ReShaundra M. Suggs,Esq. Bar# 77094                               Title   Attorney for secured Creditor
                            First Name         Middle Name               Last Name


      Company               Choice Legal Group, P.A.

      Address               P.O. Box 771270
                            Number             Street



                            Coral Springs, Florida 33077
                            City                               State     Zip Code

      Contact
      phone                 (954) 453-0365                                                   Email    reshaundra.suggs@clegalgroup.com



I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern District of Florida and I
am in compliance with the additional qualifications to practice in this court set forth in Local Rule 2090-1(A) and that a true and
correct copy of the Notice of Payment Change of Deutsche Bank National Trust Company, as Trustee, in trust for the registered
holders of Morgan Stanley ABS Capital I Inc. Trust 2004-HE1, Mortgage Pass-Through Certificates, Series 2004-HE1 was
delivered to the addressees on the attached mailing list by First Class U. S. Mail postage pre-paid and or electronically mailed this
 20th day of _______,
______                20
              April 20___.

                                                                Choice Legal Group, P.A.
                                                                P.O. Box 771270
                                                                Coral Springs, FL 33077
                                                                Telephone: (954) 453-0365/1-800-441-2438
                                                                Facsimile:    (954) 771-6052
                                                                reshaundra.suggs@clegalgroup.com

                                                                     /s/ ReShaundra M. Suggs
                                                                By: __________________________________
                                                                ReShaundra M. Suggs, Esq.
                                                                Bar Number: 77094




Official Form 410S1                                     Notice of Mortgage Payment Change                                       page 2
                      Case 15-30234-RAM            Doc     Filed 04/20/20   Page 3 of 10




Mailing List for Bankruptcy Case No:15-30234-RAM

U.S. TRUSTEE
OFFICE OF THE US TRUSTEE
51 S.W. 1ST AVE.
SUITE 1204
MIAMI, FL 33130

NANCY K. NEIDICH, TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027

IZAIDA ALTAMIRANO
500 WEST 79 ST
HIALEAH, FL 33014

RICARDO CORONA, ESQ
3899 NW 7 ST. 2ND FLOOR
MIAMI, FL 33126




Official Form 410S1                     Notice of Mortgage Payment Change                  page 3
                      Case 15-30234-RAM     Doc      Filed 04/20/20   Page 4 of 10




Official Form 410S1               Notice of Mortgage Payment Change                  page 4
Case 15-30234-RAM   Doc   Filed 04/20/20   Page 5 of 10
                             Case 15-30234-RAM              Doc      Filed 04/20/20    Page 6 of 10


            B. Escrow Reserve Requirements – RESPA/Federal law allows lenders to maintain a maximum of two months
               reserve in your escrow account, commonly referred to as a cushion. However, based on state, investor, or
               modification requirements your cushion requirement may be less than the Federal requirement. Your account has
               a monthly reserve requirement of 0 months.

            C. Escrow Shortage – The actual beginning balance on your account in Tables 3 and 4 is $-283.51. According to
               the projections shown in Tables 3 and 4, your required beginning balance should be $869.98.

                 Please be advised that this is not an attempt to collect any pre-petition debt, which we have previously claimed on
                 the Proof of Claim. Any shortages used to calculate this analysis do not include any unpaid taxes and/or
                 insurance that we previously filed in the Proof of Claim. In Table 1, the “Regular Escrow Payments” row shows
                 the full escrow payment required, including all escrow elements and the “Monthly Shortage Payment” row shows
                 the current amount of monthly shortage which is the amount to be collected towards the shortage. In Table 2, the
                 “Monthly Escrow Payment” row shows only the escrow elements without any overage/shortage amounts and the
                 “Monthly Shortage Payment” row shows the current amount of monthly shortage which is the amount to be
                 collected towards the shortage.

                 Your unpaid pre-petition escrow amount is $0.00. This amount has been removed from the projected starting
                 balance.

                 Your total shortage is $1,153.49, which is determined by adding your actual beginning escrow account balance
                 shortage to your required beginning balance. $283.51 + $869.98 = $1,153.49. Unless you elect to pay the
                 shortage in full, we will collect the total amount over 60 months at $19.22 per payment.

Table 3 below shows a detailed history of your escrow account transactions since your last analysis. An asterisk (*) indicates a
difference from a previous estimate in either the date or the amount. The letter E beside an amount indicates that the payment or
disbursement has not yet occurred but is estimated to occur as shown prior to the effective date of this new analysis. Please
note, if the payment or disbursement month shown in table 3 is the same month of this completed analysis and there is an
asterisk (*) or the letter E next to the amount, the disbursement or amount may have already occurred by the time you receive this
analysis statement and the actual amount may differ from the amount reflected below.

Table 3
                                                            Payments                  Disbursements
Month                     Description            Estimate           Actual      Estimate         Actual    Total Balance
History                   Beginning Balance                                                                    $1,175.33
August 2019               HAZARD INS               340.82            357.42 *     203.42        203.42           1,329.33
September 2019            HAZARD INS               340.82            357.42 *     203.42        203.38 *         1,483.37
October 2019              HAZARD INS               340.82            357.42 *     203.42        226.75 *         1,614.04
November 2019             COUNTY TAX               340.82            357.42 *   1,648.79      1,739.98 *           231.48
November 2019             HAZARD INS                 0.00               0.00      203.42        226.75 *             4.73
December 2019             HAZARD INS               340.82            357.42 *     203.42        226.75 *           135.40
January 2020              HAZARD INS               340.82            357.42 *     203.42        226.75 *           266.07
February 2020             HAZARD INS               340.82            357.42 *     203.42        226.75 *           396.74
March 2020                HAZARD INS               340.82              0.00 E     203.42       226.75 E            169.99
April 2020                HAZARD INS               340.82              0.00 E     203.42       226.75 E            -56.76
May 2020                  HAZARD INS               340.82              0.00 E     203.42       226.75 E           -283.51




                                                            See reverse side
                              Case 15-30234-RAM           Doc      Filed 04/20/20       Page 7 of 10

Table 4 below shows a detailed projection of future estimated escrow activity of your escrow account transactions since your last
analysis as well as a projection of future escrow activity. The double asterisk (**) next to the required balance indicates the lowest
projected balance in the analysis. This low balance is used to determine the surplus or shortage in your escrow account at the
time of this analysis.

Table 4
                                                   Payments      Disbursements      Beginning          Required
Month                      Description             Estimate         Estimate         Balance            Balance
                           Starting Balance                                           $-283.51         $869.98
June 2020                  HAZARD INS                 371.75           226.75          -138.51         1,014.98
July 2020                  HAZARD INS                 371.75           226.75             6.49         1,159.98
August 2020                HAZARD INS                 371.75           226.75           151.49         1,304.98
September 2020             HAZARD INS                 371.75           226.75           296.49         1,449.98
October 2020               HAZARD INS                 371.75           226.75           441.49         1,594.98
November 2020              COUNTY TAX                 371.75         1,739.98          -926.74           226.75
November 2020              HAZARD INS                   0.00           226.75        -1,153.49             0.00**
December 2020              HAZARD INS                 371.75           226.75        -1,008.49           145.00
January 2021               HAZARD INS                 371.75           226.75          -863.49           290.00
February 2021              HAZARD INS                 371.75           226.75          -718.49           435.00
March 2021                 HAZARD INS                 371.75           226.75          -573.49           580.00
April 2021                 HAZARD INS                 371.75           226.75          -428.49           725.00
May 2021                   HAZARD INS                 371.75           226.75          -283.49           870.00

If your account is set up on a monthly automatic withdrawal payment option, your monthly payment withdrawal amount will be
updated according to the adjusted payment above once the escrow analysis becomes effective. If you have any questions or
concerns, please contact our Customer Service Department. Our toll-free number is 800-258-8602 and representatives are
available Monday through Thursday between the hours of 8 a.m. and 11 p.m., Friday from 8 a.m. to 9 p.m., and Saturday from 8
a.m. to 2 p.m., Eastern Time. You may also visit our website at www.spservicing.com.

Sincerely,

Select Portfolio Servicing, Inc.

   Esta carta contiene información importante concerniente a sus derechos. Por favor, traduzca esta carta. Nuestros
representantes bilingües están a su disposición para contestar cualquier pregunta. Llamenos al numero 800-831-0118 y
                                            seleccione/marque la opción 2.

                            This information is intended for informational purposes only and is not
                                           considered an attempt to collect a debt.




                                                          See reverse side
Case 15-30234-RAM   Doc      Filed 04/20/20   Page 8 of 10




                    See reverse side
Case 15-30234-RAM   Doc   Filed 04/20/20   Page 9 of 10
Case 15-30234-RAM   Doc   Filed 04/20/20   Page 10 of 10
